Citation Nr: 0125123	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  01-01 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for coronary heart 
disease (atherosclerotic heart disease, coronary 
atherosclerosis post angioplasty, status post three-vessel 
coronary artery bypass surgery with dyspnea), currently 
evaluated as 30 percent disabling).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to 
November 1972.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2000 rating decision 
of the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO).

The Board observes that the veteran, in statements submitted 
in June and October 2001, raised claims for service 
connection for depression as secondary to the service-
connected heart disease and service connection for diabetes 
incurred as a result of exposure to herbicide agents (Agent 
Orange) used in Vietnam.  The Board notes that the veteran 
served in Vietnam during the wartime period, has had a long 
history of treatment in the post-service period for diabetes, 
and that type II diabetes mellitus or adult-onset diabetes 
was recently added to the list of presumptive diseases 
associated with exposure to herbicide agents used in Vietnam, 
effective July 9, 2001.  See 66 Fed. Reg. 23166 (May 8, 
2001).  As these new claims have not been previously 
addressed or adjudicated by the RO, they are referred to the 
RO for appropriate development and adjudication pursuant to 
the VCAA.


REMAND

In the instance, the Board finds that additional development 
is required to fully comply with duty to assist under the 
Veterans Claims Assistance Act of 2000, (VCAA), 38 U.S.C.A. 
§§ 5100 et. seq. (West Supp. 2001), which redefined VA's 
obligations with respect to the duty to notify and the duty 
to assist.  Implementing regulations were published by VA in 
August 2001, and made effective from date of the law's 
enactment.  See 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).  

Specifically, the Board notes that additional medical 
records, not currently associated with the record on appeal, 
may be pertinent to the proper adjudication of the veteran's 
claim.  In the June 2001 "Statement of Accredited 
Representative in Claimant's Appeal," the veteran's 
representative noted that an August 2000 VA outpatient 
treatment report reflected that a Persantine Cardiolyte 
Stress Test was to be scheduled in connection with follow-up 
treatment/evaluation for his heart disease.  Although VA 
outpatient records in the file are dated through November 
2000, it is not shown that the aforementioned stress test was 
completed.  

Additionally, the most recent VA examination of the veteran's 
heart disease was conducted in October 1999, more than 2 
years ago.  However, as referenced above, the veteran has 
received more recent outpatient treatment and evaluation for 
this disorder; thus, an up-to-date medical evaluation of this 
disability is in order. VA's duty to assist the veteran 
includes obtaining recent medical records and a thorough and 
contemporaneous examination in order to determine the nature, 
etiology, and extent of the veteran's disabilities.  
38 U.S.C.A. § 5103A (West Supp. 2001).

Furthermore, a November 1999 VA outpatient report indicated 
that the veteran applied for disability benefits from the 
Social Security Administration (SSA) for his diabetes 
mellitus and the service-connected coronary heart disease; 
however, it is unclear whether he has a claim or appeal 
pending before the SSA for disability benefits.  The 
requisition and consideration of all available VA medical-
treatment records and other potentially relevant Federal 
Government records, such as records associated with an SSA 
disability claim, are necessary for the proper adjudication 
of this case.  This is particularly important with regard to 
the possibility that additional relevant VA medical records 
exist, as cited above.  Well-established legal precedent 
holds that VA has constructive notice of medical records in 
its possession, see Bell v. Derwinski, 2 Vet. App. 611 
(1992), and therefore, any new records which are available 
should be obtained and associated with the file.

In light of the above, the Board finds that additional 
development is necessary.  
Accordingly, the case is REMANDED to the RO for the following 
development action:

1.  The RO should determine whether the 
veteran was scheduled for a coronary 
stress test at the North Little Rock-VA 
Medical Center, and if so, obtain copies 
of all corresponding medical records.  
All reports received should be associated 
with the claims folder.

2.  With the veteran's cooperation and 
assistance, the RO should obtain any 
additional relevant medical records not 
already associated with the claims 
folder.  All VA medical records 
identified by the veteran should be 
obtained pursuant to established 
procedure.  With respect to any non-VA 
health care providers identified by the 
veteran, the RO should request his 
authorization to release any indicated 
private medical records.  Upon receipt of 
his signed authorization(s) for such 
records, the RO should attempt to obtain 
copies of treatment records identified by 
the veteran.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

3.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to an award of 
disability benefits to the veteran.  The 
RO should obtain copies of award 
letters/notices, administrative/appellate 
decisions, hearing transcripts, if 
applicable, and all medical records 
relied upon concerning claims/appeals 
filed by the veteran for SSA benefits.  
The RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records, which are ultimately 
unsuccessful, should be documented in the 
claims folder.  See 38 C.F.R. § 3.159(a)-
(f), 

4.  After the development requested above 
is completed, the RO should schedule the 
veteran for a VA cardiovascular 
examination for the purpose of 
ascertaining the current severity of his 
service-connected coronary heart disease.  
The claims folder should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated special tests and studies 
should be accomplished, including a 
laboratory determination of metabolic 
equivalents (METs) by exercise testing, 
an electrocardiogram, echocardiogram, and 
x-ray study.  With regard to MET testing, 
the examiner should document the level of 
METs at which dyspnea, fatigue, angina, 
dizziness or syncope develops.  If a 
laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, an estimation by the 
examiner of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope must be provided.  All 
manifestations of the veteran's heart 
disease should be documented by the 
examiner.  The examiner should also 
identify any signs of an enlarged heart; 
the degree of any dyspnea on exertion; 
elevation of systolic blood pressure; 
arrhythmias such as paroxysmal auricular 
fibrillation or flutter or paroxysmal 
tachycardia; left ventricular dysfunction 
as measured by ejection fraction 
percentages; rales, pretibial pitting at 
the end of the day or other definite 
signs of beginning congestive heart 
failure; and whether the veteran would be 
precluded from more than light manual 
labor or would be precluded from more 
than sedentary employment.

5.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied.

6.  Upon completion of the above, the RO 
must readjudicate the veteran's claim 
with consideration given to all of the 
evidence of record.  Consideration of an 
extraschedular evaluation for his heart 
disease disability under 38 C.F.R. 
§ 3.321(b)(1) should be addressed on 
readjudication as well.  If any benefits 
sought on appeal remain denied, the RO 
should provide the veteran and his 
representative an adequate supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on his claim for the 
benefits sought, as ordered by this 
REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The RO should 
allow the veteran an appropriate period 
of time for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is hereby advised that it 
is his responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2001).  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

